Citation Nr: 1103847	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  09-10 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUES

1.  Entitlement to service connection for atherosclerotic heart 
disease as secondary to service-connected posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for erectile dysfunction as 
secondary to service-connected PTSD.

3.  Entitlement to service connection for sleep apnea as 
secondary to service-connected PTSD.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to an effective date earlier than November 9, 
2004, for the grant of service connection for PTSD.



REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from January 1963 to January 
1966.

These matters are before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in August 2008, July 2009 
and May 2010 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Buffalo, New York.  

The issues of entitlement to service connection for erectile 
dysfunction as secondary to PTSD, service connection for 
bilateral hearing loss and service connection for tinnitus are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Atherosclerotic heart disease is reasonably shown to be 
proximately due to or the result of service-connected PTSD.

2.  The evidence does not show that the Veteran's sleep apnea was 
caused by a disease or injury in service and there is no 
competent evidence that it is related to the Veteran's service-
connected PTSD. 
3.  The Veteran first submitted a written intent to file a claim 
for service connection for PTSD on November 9, 2004.

4.  Prior to November 9, 2004, there was no formal claim, 
informal claim, or written intent to file a claim for service 
connection for PTSD.


CONCLUSIONS OF LAW

1.  The criteria for service connection for atherosclerotic heart 
disease on a secondary basis are met.  See 38 U.S.C.A. § 1110, 
1116, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§ 3.310 (2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309 (2010). 

2.  The criteria for service connection for sleep apnea, to 
include as secondary to service-connected PTSD are not met.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.310 (2010). 

3.  The criteria for an effective date earlier than November 9, 
2004, for the award of service connection for PTSD have not been 
met.  38 U.S.C.A. §§ 5110, 5107 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.155, 3.157, 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical evidence or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. 
§ 3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  Notice should be sent 
prior to the appealed rating decision or, if sent after the 
rating decision, before a readjudication of the appeal.  A 
Supplemental Statement of the Case, when issued following a 
notice letter, satisfies the due process and notification 
requirements for an adjudicative decision for these purposes.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

Regarding the claim for service connection for atherosclerotic 
heart disease as secondary to PTSD, the VCAA is not applicable 
where further assistance would not aid the appellant in 
substantiating his claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to 
provide assistance "if no reasonable possibility exists that 
such assistance would aid in substantiating the claim"); see 
also VAOPGCPREC 5-2004; 69 Fed. Reg. 59,989 (2004) (holding that 
the notice and duty to assist provisions of the VCAA do not apply 
to claims that could not be substantiated through such notice and 
assistance).  Given the favorable disposition of the claim for 
service connection for atherosclerotic heart disease as secondary 
to PTSD, the Board finds that all notification and development 
actions needed to fairly adjudicate the claim have been 
accomplished.

Regarding the issue of entitlement to an effective date earlier 
than November 9, 2004, for the grant of service connection for 
PTSD, the Board notes that the request for an earlier effective 
date is a downstream issue from the grant of the benefit sought, 
which was initiated by a notice of disagreement.  The Court has 
held that, as in this case, once a notice of disagreement from a 
decision establishing service connection and assigning the rating 
and effective date has been filed, the notice requirements of 38 
U.S.C.A. §§ 5104 and 7105 control as to the further 
communications with the appellant, including as to what "evidence 
[is] necessary to establish a more favorable decision with 
respect to downstream elements...." Goodwin v. Peake, 22 Vet. 
App. 128, 137 (2008).  Moreover, the resolution of the Veteran's 
appeal for an earlier effective date is also dependent on the 
Court's interpretation of the law and regulations pertaining to 
claims for VA benefits.  Consequently, no further development 
under the VCAA is warranted.  See Mason v. Principi, 16 Vet. App. 
129, 132 (2002); see generally Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); Smith v. Gober, 14 Vet. App. 227, 231- 32 
(2000); see also Livesay v. Principi, 15 Vet. App. 165 (2001) (en 
banc) (holding that the VCAA is not applicable where it could not 
affect a pending matter and could have no application as a matter 
of law). 

In any event, the Veteran was provided with notice regarding 
earlier effective date issues in an August 2009 letter from the 
RO. 

Regarding the claim for service connection for sleep apnea as 
secondary to service-connected PTSD, the RO provided notice to 
the Veteran in a January 2008 letter, prior to the date of the 
issuance of the appealed August 2008 rating decision.  The 
January 2008 letter explained what information and evidence was 
needed to substantiate a claim for service connection, as well as 
what information and evidence must be submitted by the Veteran, 
and what information and evidence would be obtained by VA.  The 
letter also provided the Veteran with information pertaining to 
the assignment of disability ratings and effective dates, as well 
as the type of evidence that impacts those determinations, 
consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matters on appeal.  Pertinent medical evidence associated 
with the claims file consists of service and VA treatment 
records.  Also of record and considered in connection with the 
appeal are the various written statements provided by the Veteran 
and by the Veteran's representative on his behalf.  The Board 
finds that no additional RO action to further develop the record 
on the claims is warranted.

The Veteran was not provided with a VA examination and opinion to 
assess the current nature and etiology of any sleep apnea 
disability.  However, VA need not conduct an examination with 
respect to the claim on appeal, as information and evidence of 
record contains sufficient competent medical evidence to decide 
the claim.  See 38 C.F.R. § 3.159(c)(4).  Under McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), in disability compensation 
(service connection) claims, the VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a disability, 
and (2) evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases manifesting 
during an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another service-
connected disability, but (4) insufficient competent medical 
evidence on file for the VA to make a decision on the claim.  
Simply stated, the standards of McLendon are not met in this 
case, as there is no indication that sleep apnea was manifested 
in service or was otherwise related to service to include as 
secondary to service-connected PTSD.  Thus remand for a VA 
examination is not necessary. 

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication. 

Legal Criteria & Analysis

Although the Board has an obligation to provide adequate reasons 
and bases supporting this decision, there is no requirement that 
the evidence submitted by the Veteran or obtained on his behalf 
be discussed in detail. Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
these claims, and what the evidence in the claims file shows, or 
fails to show, with respect to the claims.  See Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 
14 Vet. App. 122, 128-30 (2000). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the VA shall give the benefit of the doubt to the 
claimant. 38 U.S.C.A. § 5107(b). 




I.  Service Connection

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service or active 
duty for training.  38 U.S.C.A. § 101, 106, 1110, 1131; 38 C.F.R. 
§ 3.303(a).

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see 
also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 
3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. 
App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999).  Continuity of symptomatology may be established 
if a claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of post- service continuity of the 
same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Savage, 10 Vet. 
App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of 
in-service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give 
"due consideration" to "all pertinent medical and lay evidence" 
in evaluating a claim to disability or death benefits.  Lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed.Cir.2007) In fact, competent medical evidence is not 
necessarily required when the determinative issue involves either 
medical etiology or a medical diagnosis. Id. at 1376-77; see also 
Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed. Cir. 2006); 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, supra 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted"). 

Under 38 C.F.R. § 3.310(a), service connection may be granted for 
disability that is proximately due to or the result of a service- 
connected disease or injury.  Such permits a grant of service 
connection not only for disability caused by a service-connected 
disability, but for the degree of disability resulting from 
aggravation to a nonservice- connected disability by a service- 
connected disability.  Id.  See also Allen v. Brown, 7 Vet. App. 
439, 448 (1995); 38 C.F.R. § 3.310(b). 

A.  Atherosclerotic heart disease

The Veteran contends that his atherosclerotic heart disease is 
secondary to his service-connected PTSD.

In a July 2011, a private cardiologist submitted internet 
research with multiple articles concerning heart disease being 
caused by PTSD.  The cardiologist indicated that from what he 
read, there presently was no hard evidence to suggest that PTSD 
was a risk factor in developing atherosclerotic heart disease.  
However, no good studies had been performed to the best of his 
knowledge.  The submitted literature included an April 2006 
article from the European Society of Cardiology which noted that 
increasing evidence suggests that PTSD specifically related to 
myocardial infarction developed considerably frequently in post-
myocardial infarction patients.

The Veteran underwent a VA examination in August 2010.  The 
Veteran reported that he had chest angina for some time.  The 
first mention of chest/heart related symptoms occurred in 2005, 
however he recalled symptoms as far back as 1996 when he was 
working.  In December 2009 he was admitted to the hospital with 
chest discomfort.  He passed a stress test but his symptoms 
continued.  A cardiac catherization revealed 95 percent blockage.  
He then underwent 4 coronary stents.  He had a history of 
hyperlipidemia and PTSD.  He also had a history of smoking but 
quit 30 years ago.  He had a brother with heart disease but no 
other family member had heart disease.  The diagnosis was 
atherosclerotic heart disease.  The examiner determined that he 
could not resolve the issue of whether the atherosclerotic heart 
disease is due to or a result of PTSD without resorting to mere 
speculation.  The Veteran had been treated for severe PTSD for 
quite some time and his thoughts were constantly racing.  From 
the information available, there was no hard proof that PTSD was 
the direct cause of the atherosclerotic heart disease.  The 
articles submitted reflected that PTSD may contribute to 
unhealthy lifestyle choices leading to deteriorating health.  He 
did have a history of heavy alcohol and drug abuse (likely 
related to dealing with PTSD) but was clean today.  He also 
smoked for a period of time.  In terms of other risk factors, he 
had hyperlipidemia but no history of hypertension and only 1 
brother out of 9 siblings had similar cardiac findings.

After resolving all reasonable doubt in favor of the Veteran, the 
Board finds service connection for atherosclerotic heart disease 
as secondary to the Veteran's service-connected PTSD is 
warranted.  

Although the August 2010 VA examiner concluded that it would be 
resorting to mere speculation to determine whether or not the 
Veteran's current atherosclerotic heart disease was related to 
his service-connected PTSD, this is not contrary evidence 
concerning whether the Veteran's atherosclerotic heart disease 
was due to or a result of  his service-connected PTSD.  The 
examiner also noted that the Veteran had quit smoking 30 years 
ago and that only one of his 9 siblings had a history of a heart 
condition.  The examiner also remarked that PTSD may contribute 
to unhealthy lifestyle choices leading to deteriorating health 
and that the Veteran had a history of heavy alcohol and drug 
abuse which was likely related to dealing with PTSD. 
Additionally, the Board notes that there is no contrary medical 
evidence of record that indicates that the Veteran's 
atherosclerotic heart disease was not related to his service-
connected PTSD.

While the private cardiologist noted that there is presently no 
hard evidence to suggest that PTSD is a risk factor for 
development of atherosclerotic heart disease, submitted 
literature did note that "a number of studies have found an 
association between PTSD and poor cardiovascular health".

When, after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is meant 
one that exists because an approximate balance of positive and 
negative evidence which does satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Considering the totality of the evidence the record is found to 
be at least in equipoise as to its etiology.  Thus, affording him 
the benefit of the doubt, the Board concludes that the criteria 
for service connection for atherosclerotic heart disease as 
secondary to service-connected PTSD have been met. 

B.  Sleep Apnea

The Veteran contends that his sleep apnea is secondary to his 
service-connected PTSD.

Service treatment records do not show any complaints of, or 
treatment for, sleep apnea.  

In April 2005 he underwent a sleep study.  The findings were 
consistent with moderate obstructive sleep apnea syndrome.

A December 2009 VA treatment note indicated that the Veteran had 
sleep apnea but was noncompliant with his CPAP machine.

The competent evidence does not establish a relationship between 
the Veteran's sleep apnea and his military service or his service 
connected PTSD.  

Regarding service connection on a direct basis, the earliest 
evidence of sleep apnea was noted by the April 2005 VA treatment 
note which indicated that the Veteran had "moderate obstructive 
sleep apnea".  The Board notes that the passage of many years 
between discharge from active service and the medical 
documentation of a claimed disability is a factor that tends to 
weigh against a claim for service connection.  Additionally, this 
is strong evidence against a finding of any continuity of 
symptomatology and against his claim for service connection.  See 
Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 
(Fed. Cir. 2000).  

There is also no medical opinion of record showing a relationship 
between the current sleep apnea and his military service or 
service connected PTSD.  

The Board notes the Veteran's statements regarding the cause of 
his sleep apnea disability.  Such lay assertions may serve to 
support a claim for service connection by supporting the 
occurrence of lay- observable events or the presence of 
disability or symptoms of disability subject to lay observation.  
38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau, supra (lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when a layperson is competent to identify the 
medical condition, or reporting a contemporaneous medical 
diagnosis, or the lay testimony describing symptoms at the time 
supports a later diagnosis by a medical professional); Buchanan , 
supra (lay evidence is one type of evidence that must be 
considered and competent lay evidence can be sufficient in and of 
itself).

However, the Board finds that Veteran's statements less probative 
than the objective medical evidence and an opinion from a medical 
professional.  See Madden, supra., see also Cartright, surpa.   

It is the province of trained health care professionals to enter 
conclusions that require medical expertise, such as opinions as 
to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 
(1994).  In this case, the service treatment records are entirely 
negative for complaints or treatment of sleep apnea and there is 
no medical opinion of record showing a relationship between any 
current sleep apnea and the Veteran's military service or his 
service connected PTSD.  The medical records that address any 
current sleep make no mention whatsoever of the Veteran's 
military service or PTSD.

Based on the evidence above the Board finds the claim for service 
connection for sleep apnea, to include as secondary to service-
connected PTSD, must be denied. 


II.  Earlier Effective Date

Law and Regulations

The assignment of effective dates of awards is generally governed 
by 38 U.S.C.A. § 5110 (West 2002 & Supp. 2009) and 38 C.F.R. § 
3.400 (2010).  Except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a claim 
reopened after final disallowance, or a claim for increase will 
be the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  In cases of reopened claim, the 
effective date will be the date of receipt of claim or date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400 (2010).

A specific claim in the form prescribed by the Secretary must be 
filed in order for benefits to be paid to any individual under 
the laws administered by VA.  38 U.S.C.A. § 5101(a). 38 C.F.R. § 
3.155 provides that any communication or action indicating intent 
to apply for one or more VA benefits may be considered an 
informal claim.  Such an informal claim must identify the benefit 
sought.  38 C.F.R. § 3.1(p) defines application as a formal or 
informal communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a benefit.  
See also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999).

VA is required to identify and act on informal claims for 
benefits.  38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 
3.155(a).  See also Servello v. Derwinski, 3 Vet. App. 196, 198-
200 (1992).  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed as 
of the date of receipt of the informal claim. 

It is the defined and consistently applied policy of the 
Department of Veterans Affairs to administer the law under a 
broad interpretation, consistent, however, with the facts shown 
in every case.  When after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability such doubt will be resolved in 
favor of the claimant.  38 C.F.R. § 4.3 (2010).

Factual Background and Analysis

The earliest document that can be construed as a claim for 
service connection for PTSD is the Veteran's VA Form 21-526, 
Veteran's Application for Compensation and Pension which is date-
stamped as having been received by the RO on November 9, 2004.  
A July 2005 rating decision denied service connection for PTSD.  
The Veteran was notified of the denial in an August 2005 letter.  

In a letter received by the RO on October 14, 2005, the Veteran 
submitted a notice of disagreement with the July 2005 rating 
decision.  

In a February 2007 rating decision, the RO confirmed and 
continued the denial of service connection for PTSD.  In a letter 
received by the RO on November 19, 2007, the Veteran submitted a 
notice of disagreement with the February 2007 rating decision.  

A July 2009 rating decision granted service connection for PTSD, 
with an effective date of November 9, 2004.  The RO indicated 
that November 9, 2004 was the date that the Veteran's initial 
claim was received and he had preserved his claim.

The Veteran has not contended that he filed a claim prior to 
November 9, 2004, and there is no other evidence of an earlier 
claim.  The earliest effective date that can be granted for the 
service connection for PTSD is the date of receipt of claim, 
November 9, 2004.

The law is controlling and not the facts.  The appeal for an 
earlier effective date than November 9, 2004, for the grant of 
service connection for PTSD must be denied as a matter of law.  
Sabonis v. Brown, 6 Vet App 426 (1994).  As previously stated, 
the effective date assigned in this case is dictated by the date 
of filing of the Veteran's claim.


ORDER

Entitlement to service connection for atherosclerotic heart 
disease as secondary to service-connected PTSD is granted.

Entitlement to service connection for sleep apnea as secondary to 
service-connected PTSD is denied.

Entitlement to an effective date earlier than November 9, 2004, 
for the grant of service connection for PTSD is denied.


REMAND

VA is obliged to provide an examination when the record contains 
competent evidence that the claimant has a current disability or 
signs and symptoms of a current disability, the record indicates 
that the disability or signs and symptoms of disability may be 
associated with active service; and the record does not contain 
sufficient information to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The threshold for finding a link between current disability and 
disease or injury in service is low.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006). 

If the medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

Regarding the Veteran's claim for service connection for erectile 
dysfunction as secondary to service-connected PTSD, the Board 
notes that the Veteran has a current diagnosis of erectile 
dysfunction.  Specifically, a December 2008 VA treatment note 
indicated that the Veteran's "erectile dysfunction was secondary 
primarily to medications and general condition".

Given the lack of specificity as to what the medications are for 
in the December 2008 opinion, the Board believes that a more 
detailed rationale and opinion is required.  Therefore, the Board 
finds that the evidence currently of record is insufficient to 
resolve the claim for service connection for erectile 
dysfunction, as secondary to PTSD and that further medical 
examination and opinion in connection with this claim are 
warranted.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4).

Regarding the Veteran's hearing loss and tinnitus claims, the 
Veteran maintains that he incurred hearing loss and tinnitus as a 
result of his exposure to guns and missiles firing while in the 
service.

VA audiology consultations have diagnosed the Veteran with 
hearing loss and tinnitus.  However, these consultations do not 
include any opinion regarding the etiology of either hearing loss 
or tinnitus.

The veteran is competent to state when the symptoms of his 
claimed hearing loss and tinnitus occurred.  Layno v. Brown, 6 
Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 
398, 405 (1995).

The Veteran's report of in-service noise trauma and continuity of 
symptomatology trigger VA's duty to obtain an examination.  An 
examination is needed to obtain a competent medical opinion as to 
whether current tinnitus or hearing loss is related to service. 

The Board notes that the Veteran has not been afforded a VA 
examination in order to determine the nature and etiology of his 
claimed disabilities.  The Veteran's records indicate that he has 
current erectile dysfunction, hearing loss and tinnitus 
disabilities.  Thus, the Board finds that the evidence indicates 
that the Veteran's claimed back and hernia disorder may be 
associated with service.  McClendon v. Nicholson, supra.  The 
Veteran should therefore be examined to determine whether or not 
his bilateral hearing loss and tinnitus disabilities are 
etiologically related to service and whether his erectile 
dysfunction disability is secondary to his PTSD disability. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment of all 
medical care providers, VA and non-VA, who 
have treated him for the disabilities on 
appeal.  After the Veteran has signed the 
appropriate releases, those records should 
be obtained and associated with the claims 
folder.  

Appropriate efforts must be made to obtain 
all available VA treatment records.  All 
attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
Veteran, a notation to that effect should 
be inserted in the file.  The Veteran is to 
be notified of unsuccessful efforts in this 
regard, in order to allow him the 
opportunity to obtain and submit those 
records for VA review.

2.  The Veteran should be scheduled for an 
appropriate VA examination addressing the 
causal relationship between erectile 
dysfunction and PTSD, to include any 
medication prescribed for treatment of 
service-connected PTSD.  The claims file 
must be provided to the examiner(s) for 
review.  Based on the results of the 
Veteran's physical examination and a review 
of the claims file, the examiner should be 
asked to opine whether it is at least as 
likely as not that any current erectile 
dysfunction was caused or aggravated (made 
permanently worse) by PTSD or the 
medication for treatment of service-
connected PTSD.  

The rationale for all opinions expressed 
must be provided.  If the examiner cannot 
respond without resorting to speculation, 
he should explain why a response would be 
speculative.

3.  The Veteran should be afforded an 
audiology examination in order to determine 
whether he has a hearing loss disability or 
tinnitus, and if so, the etiology of the 
disabilities.

The examiner should review the claims 
folder and provide an opinion as to whether 
it is at least as likely as not (50 percent 
probability or more) that the current 
hearing loss disability had its onset in 
service, or is otherwise the result of a 
disease or injury in service (including 
noise exposure).

If current tinnitus is found, the examiner 
should provide an opinion as to whether it 
is at least as likely as not (50 percent 
probability or more) that current tinnitus 
had its onset in service, or is otherwise 
the result of a disease or injury in 
service (including noise exposure).  The 
examiner should provide a rationale for all 
opinions. 

4.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If any benefit sought 
remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


______________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


